Case 7:20-cv-00153-GEC-PMS Document 5 Filed 04/21/20 Page 1 of 4 Pageid#: 31




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

WAKEEL ABDUL-SABUR                              )    CASE NO. 7:20CV00153
                                                )
               Petitioner,                      )
v.                                              )    MEMORANDUM OPINION
                                                )
UNITED STATES OF AMERICA                        )    By: Glen E. Conrad
                                                )    Senior United States District Judge
               Respondent.                      )

       Petitioner, Wakeel Abdul-Sabur, a Virginia inmate proceeding pro se, filed this petition

for a writ of habeas corpus under 28 U.S.C. § 2241.          Abdul-Sabur challenges his future

confinement under the sentence imposed by this court on May 31, 2000, Case No. 6:99CR30073.

Upon review of the record, the court concludes that the petition must be summarily dismissed.

                                                I.

       Abdul-Sabur is currently serving state prison sentences for convictions under Virginia

law. On March 8, 2000, Abdul-Sabur pleaded guilty in this court, pursuant to a written plea

agreement, to one count of mailing a threatening communication while incarcerated, in violation

of 18 U.S.C. § 876. The presentence investigation report found that Abdul-Sabur qualified as a

career offender under USSG § 4B1.1, because his instant offense qualified as a crime of

violence, as defined by USSG § 4B1.2(a), and he had at least two prior felony convictions for

crimes of violence. The career offender designation increased Abdul-Sabur’s offense level by

four points, resulting in a sentencing guideline range of 37 to 46 months in prison. Judge

Norman K. Moon, to whom the criminal case was assigned, sentenced him to 46 months in

prison to be served consecutive to any other sentence. Abdul-Sabur’s direct appeal and motion

to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 were unsuccessful.
Case 7:20-cv-00153-GEC-PMS Document 5 Filed 04/21/20 Page 2 of 4 Pageid#: 32




       In March of 2018, Abdul-Sabur filed a § 2241 petition, contending that neither his

conviction under 18 U.S.C. § 876 nor his prior convictions used as predicates for the career

offender enhancement are categorically crimes of violence, in light of Mathis v. United States,

__U.S.__, 136 S. Ct. 2243 (2016) and Johnson v. United States, __U.S.__, 135 S. Ct. 2551

(2015). Upon finding that Mathis did not change the legal landscape under which Abdul-Sabur

was sentenced, this court denied relief. See Abdul-Sabur v. United States, No. 7:18CV00107,

2019 WL 4040697 (W.D. Va. Aug. 27, 2019), aff’d, 794 F. App’x 320 (4th Cir. 2020).

       In March of 2020, Abdul-Sabur filed the instant petition under § 2241, again contending

that the court should revisit his sentence as fundamentally defective under Mathis and Johnson.

He also contends that his plea agreement foreclosed the application of the career offender

enhancement.

                                                II.

       A prisoner must generally file a motion under § 2255 to collaterally attack the legality of

his detention under a federal conviction or sentence. 28 U.S.C. § 2255(a); Davis v. United

States, 417 U.S. 333, 343 (1974). A district court cannot entertain a petition for a writ of habeas

corpus under § 2241 challenging the validity of an inmate’s detention under a federal court

judgment unless a motion pursuant to 28 U.S.C. § 2255 is “inadequate or ineffective to test the

legality of [that inmate’s] detention.” 28 U.S.C. § 2255(e) (“the savings clause”); United States

v. Wheeler, 886 F.3d 415, 423 (4th Cir. 2018), cert. denied, 139 S. Ct. 1316 (2019) (holding that

satisfaction of the savings clause in § 2255(e) is “jurisdictional” and thus determines whether

§ 2241 petition can be entertained at all).




                                                2
Case 7:20-cv-00153-GEC-PMS Document 5 Filed 04/21/20 Page 3 of 4 Pageid#: 33




       The United States Court of Appeals for the Fourth Circuit has concluded

       that § 2255 is inadequate and ineffective to test the legality of a conviction when:
       (1) at the time of conviction settled law of this circuit or the Supreme Court
       established the legality of the conviction; (2) subsequent to the prisoner’s direct
       appeal and first § 2255 motion, the substantive law changed such that the conduct
       of which the prisoner was convicted is deemed not to be criminal; and (3) the
       prisoner cannot satisfy the gatekeeping provisions of § 2255 because the new rule
       is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000) (emphasis added). Abdul-Sabur identifies no

change in settled law since his conviction and his § 2255 motion that decriminalized his offense

conduct—mailing a threatening communication while incarcerated. Therefore, he cannot bring

the proposed challenge to his guilty plea under § 2241 and the savings clause.

       The Fourth Circuit has set an even more stringent standard under which a § 2255 motion

is inadequate and ineffective to test the legality of a sentence. The defendant must show that:

        (1) at the time of sentencing, settled law of this circuit or the Supreme Court
       established the legality of the sentence; (2) subsequent to the prisoner’s direct
       appeal and first § 2255 motion, the aforementioned settled substantive law
       changed and was deemed to apply retroactively on collateral review; (3) the
       prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for second
       or successive motions; and (4) due to this retroactive change, the sentence now
       presents an error sufficiently grave to be deemed a fundamental defect.

Wheeler, 886 F.3d at 429. As the court found in dismissing Abdul-Sabur’s prior § 2241 petition,

his sentence challenge fails under the second Wheeler factor, because Mathis did not change

settled substantive law. Abdul-Sabur, 2019 WL 4040697, at *3; see also Hill v. Warden of Lee

County, U.S.P., No. 7:18-cv-00166-EKD, 2020 WL 908125, at *6 (W.D. Va. Feb. 25, 2020)

(dismissing habeas petition under § 2241 for lack of subject matter jurisdiction in part because

petitioner had raised same arguments in previous petition); cf. Queen v. O’Brien, No. 7:09-cv-

00173-JLK, 2009 WL 4110302, at *3 (W.D. Va. Nov. 25, 2009) (dismissing habeas petition as




                                                3
Case 7:20-cv-00153-GEC-PMS Document 5 Filed 04/21/20 Page 4 of 4 Pageid#: 34




abuse of the writ because petitioner’s “claims already have been adjudicated in petitioner’s prior

petition”).

        For the stated reasons, Abdul-Sabur does not qualify for relief under § 2241 and the

savings clause of § 2255(e). Accordingly, while the court will grant his motion to expedite

review of his petition, the court will summarily dismiss the petition without prejudice for lack of

jurisdiction.. An appropriate order will enter this day.

        The clerk is directed to send copies of this memorandum opinion and accompanying

order to petitioner.

                     21st day of April, 2020.
        ENTER: This _____




                                                 4
